Citation Nr: 1742287	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-34 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for post-traumatic arthritis of the right ankle.

2. Entitlement to a rating in excess of 10 percent for gastrointestinal reflux disease (GERD) with functional bowel disorder.


REPRESENTATION

Appellant represented by:	Floretta Leavy, Claims Agent


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1961 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  First, in July 2011, the RO issued a rating decision denying a rating in excess of 20 percent for the right ankle condition.  Second, in August 2012, the RO issued a rating decision denying a rating in excess of 10 percent for GERD.  Third, in June 2017, the RO determined that the Veteran's GERD and functional bowel disorder were ratable as a single issue and that the Veteran was entitled to an earlier effective date for compensation for this condition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) due to the age of the Veteran.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required before a final adjudication of this matter can be accomplished.

With regard to the Veteran's right ankle claim, the Veteran is service-connected for traumatic arthritis of his right ankle stemming from an ankle injury during service.  When the Veteran raised his claim for an increased rating, he claimed an increase in compensation for his right foot and ankle.  In statements submitted to VA in August 2011, September 2013, and June 2015, as well as his notice of disagreement, the Veteran asserted the pain in his ankle was coming from his foot.  X-rays conducted by VA in June 2010, January 2012, June 2015, and September 2015 document changes to the Veteran's right navicular that are possibly indicative of a remote traumatic injury.  The Veteran has also submitted information regarding the condition of his foot, including a disability benefits questionnaire.  However, when the Veteran was contacted to clarify the issues he was pursuing compensation for in June 2017, the Veteran stated that he was not seeking to be separately service-connected for his foot.  Instead, the Veteran stated he was submitting this information as part of his claim for compensation for his ankle.  Based on these circumstances, the Board finds that it is necessary to remand this claim for an opinion as to whether it is at least as likely as not that the condition of the Veteran's right foot, and in particular the evidence of remote trauma to the navicular, stems from the same injury for which the Veteran's right ankle has been service-connected.  See 38 C.F.R. § 4.41 (2016) (stating that in "considering the residuals of injury, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances").

With regard to the Veteran's claim for an increased rating for GERD and a functional bowel disorder, the Board finds that the evidence of record suggests that there is a recent test that may provide evidence relevant to a determination of this claim.  The Veteran submitted a disability benefits questionnaire in June 2017 that was filled out by a VA physician.  This document, along with accompanying VA treatment records, indicates that the Veteran was pending an esophagogastroduodenoscopy (EGD) test at that time.  Consequently, the Board finds that this matter should be remanded to obtain the results of that procedure and any other VA treatment records that may be relevant to the claim for an increased rating for the Veteran's gastrointestinal conditions.  See 38 U.S.C.A. 5103A (West 2014); 38 C.F.R. 3.159(c)(2) (2016) (addressing VA's duty to assist the Veteran in obtaining the Veteran's medical records from Federal Agencies including VA medical facilities).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any updated/outstanding VA treatment records not already associated to the claims file that are relevant to the claims on appeal, particularly the results of the EGD that was pending at the time of the June 2017 disability benefits questionnaire.

2. After the above records development is complete, arrange for an addendum opinion from an appropriate examiner regarding the Veteran's right ankle and foot condition.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the condition of the Veteran's foot, in particular the evidence of remote trauma to the Veteran's navicular, stems from the same injury for which the Veteran's right ankle is service-connected.  The examiner should provide a complete rationale for this opinion.  If the examiner determines that an appropriate opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

3. Once the development described above has been completed, undertake any further development that may be indicated as a result.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




